     Case 2:21-cv-01004-KJM-AC Document 20 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Echoe Camacho, and by and through her, T.C.,         No. 2:21-cv-01004-KJM-AC
     her minor child,
12                                                        ORDER
                               Plaintiffs,
13
             v.
14

15   NEC Networks, LLC d/b/a CatureRx and Rite
     Aid Corporation,
16
                               Defendants.
17

18

19
20

21          This motion is before the court on the unopposed motion to appoint Echoe Camacho as

22   the guardian ad litem for her minor child, T.C. See Mot., ECF No. 2.

23          Under Federal Rule of Civil Procedure 17(c)(2), “A minor or an incompetent person who

24   does not have a duly appointed representative may sue by a next friend or by a guardian ad litem.

25   The court must appoint a guardian ad litem—or issue another appropriate order—to protect a

26   minor or incompetent person who is unrepresented in an action.” With reference to Rule 17, this

27   court’s Local Rules provide that “[u]pon commencement of an action or upon initial appearance

28   in defense of an action by or on behalf of a minor or incompetent person, the attorney

                                                    1
     Case 2:21-cv-01004-KJM-AC Document 20 Filed 08/16/21 Page 2 of 2


 1   representing the minor or incompetent person shall present (1) appropriate evidence of the

 2   appointment of a representative for the minor or incompetent person under state law or (2) a

 3   motion for the appointment of a guardian ad litem by the Court.” E.D. Cal. L.R. 202(a).

 4          Parents are generally appointed as guardians ad litem of their minor children. Anthem Life

 5   Ins. Co. v. Olguin, No. 06-01165, 2007 WL 1390672, at *2–3 (E.D. Cal. May 9, 2007); see also

 6   Fontalvo ex rel. Fontalvo v. Sikorsky Aircraft Corp., No. 13-0331, 2014 WL 5092742, at *2 (S.D.

 7   Cal. Oct. 9, 2014) (citing Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001)). When a parent

 8   requests to be appointed as guardian ad litem, a court should assure itself there is no conflict

 9   between the minor children’s and parent’s interests. See, e.g., Anthem, 2007 WL 1390672, at *2;

10   cf. Phelan v. Brentwood Union Sch. Dist., No. 12-00465, 2012 WL 909294, at *1 (N.D. Cal.

11   2012) (no apparent conflict of interest based on father and son’s Fourth and Fourteenth

12   Amendment claims against son’s school and teacher from injuries son suffered at school).

13          On the record as it currently stands, the court finds no conflict between the interests of

14   Ms. Camacho and her minor child that might make her an unsuitable guardian. The plaintiffs

15   allege T.C. had a prescription filed at a Rite Aid pharmacy and that the defendants did not

16   safeguard T.C.’s personal health information. See Compl. ¶ 2, ECF No. 1. The plaintiffs’ claims

17   and alleged damages flow from this alleged failure; they assert claims for negligence, declaratory

18   judgment, breach of confidence, breach of contract, intrusion on seclusion, unfair competition,

19   and related statutory claims. See generally id.

20          The motion to appoint Ms. Camacho as guardian ad litem is granted.

21          This order resolves ECF No. 2.

22          IT IS SO ORDERED.

23   DATED: August 16, 2021.

24




                                                       2
